Name: 2013/161/EU: Commission Implementing Decision of 11Ã March 2013 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2013) 1279) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: environmental policy;  trade;  tariff policy;  animal product;  agricultural activity;  fisheries;  Asia and Oceania;  Europe;  processed agricultural produce;  means of agricultural production
 Date Published: 2013-03-28

 28.3.2013 EN Official Journal of the European Union L 90/99 COMMISSION IMPLEMENTING DECISION of 11 March 2013 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2013) 1279) (Text with EEA relevance) (2013/161/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and Article 29(2) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. That Directive requires that third countries from which Member States are authorised to import animals and animal products covered by that Directive submit a residue monitoring plan providing required guarantees. That plan should at least include the groups of residues and substances listed in that Annex I. (2) Commission Decision 2011/163/EU (2) approves the plans provided for in Article 29 of Directive 96/23/EC (the plans) submitted by certain third countries listed in the Annex thereto for the animals and animal products indicated in that list. (3) In the light of the recent plans submitted by certain third countries and additional information obtained by the Commission, it is necessary to update the list of third countries from which Member States are authorised to import certain animals and animal products, as provided for in Directive 96/23/EC and currently listed in the Annex to Decision 2011/163/EU (the list). (4) Bosnia and Herzegovina has submitted a plan for poultry, milk, eggs and honey to the Commission. That plan provides sufficient guarantees and should be approved. The entries for Bosnia and Herzegovina for poultry, milk, eggs and honey should therefore be included in the list. (5) Japan has submitted a plan for bovine to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Japan for bovine should therefore be included in the list. (6) Moldova has submitted a plan for poultry, aquaculture and eggs to the Commission. That plan provides sufficient guarantees and should be approved. The entries for Moldova for poultry, aquaculture and eggs should therefore be included in the list. (7) Pitcairn Islands are currently included in the list for honey. However, Pitcairn Islands have not provided a plan as required by Article 29 of Directive 96/23/EC. Pitcairn Islands should therefore be removed from the list. (8) Vietnam has submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Vietnam for honey should therefore be included in the list. (9) In order to avoid any disruption to trade, a transitional period should be laid down to cover the relevant consignments from Pitcairn Islands, which were certified and dispatched to the Union before the date of application of this Decision. (10) Decision 2011/163/EU should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is replaced by the text set out in the Annex to this Decision. Article 2 For a transitional period until 16 May 2013, Member States shall accept consignments from Pitcairn Islands of honey provided that the importer demonstrates that the products had been certified and dispatched to the Union prior to 1 April 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 March 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) OJ L 70, 17.3.2011, p. 40. ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Porcine Equine Poultry Aquaculture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra X X X AE United Arab Emirates X X (1) AL Albania X X X AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X X X X X BD Bangladesh X BN Brunei X BR Brazil X X X X X BW Botswana X X X BY Belarus X (2) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X X X X X X X CM Cameroon X CN China X X X X X CO Colombia X CR Costa Rica X CU Cuba X X EC Ecuador X ET Ethiopia X FK Falkland Islands X X FO Faeroe Islands X GH Ghana X GM Gambia X GL Greenland X X X GT Guatemala X X HN Honduras X HR Croatia X X X X (2) X X X X X X X X ID Indonesia X IL Israel X X X X X X IN India X X X IR Iran X JM Jamaica X JP Japan X X KE Kenya X (1) KG Kyrgyzstan X KR South Korea X LB Lebanon X LK Sri Lanka X MA Morocco X MD Moldova X X X X ME Montenegro X X X X X X X MG Madagascar X X MK former Yugoslav Republic of Macedonia (4) X X X X X X X X X MU Mauritius X MX Mexico X X X X MY Malaysia X (3) X MZ Mozambique X NA Namibia X X X NC New Caledonia X (3) X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X X PF French Polynesia X PH Philippines X PY Paraguay X RS Serbia (5) X X X X (2) X X X X X X RU Russia X X X X X X X (6) X SA Saudi Arabia X SG Singapore X (3) X (3) X (3) X (3) X X (3) SM San Marino X X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X UG Uganda X X US United States X X X X X X X X X X X UY Uruguay X X X X X X X VE Venezuela X VN Vietnam X X YT Mayotte X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Camel milk only. (2) Export to the Union of live equidae for slaughter (food producing animals only). (3) Third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2. (4) The former Yugoslav Republic of Macedonia; the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Not including Kosovo (this designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo Declaration of Independence). (6) Only for reindeer from the Murmansk and Yamalo-Nenets regions.